*451OIUNION.
Tettssell:
The total amount of the deficiency is based upon the Commissioner’s inclusion in petitioner’s 1922 income of amounts representing cash and stock bonuses which were not received by petitioner nor ascertainable in amount by him during the taxable year 1922.
Under the authority of the Appeal of M. E. Farr, 3 B. T. A. 110, holding that a taxpayer on a cash receipts and disbursements basis may be taxed only on the amount of income actually received during the taxable year, and under authority of the Appeal of Anthony Schneider, 3 B. T. A. 920, holding that stock received as a bonus or additional compensation is income in the year in which the certificate therefor is actually issued and delivered, there is no deficiency in tax for the year 1922.

Judgment will be entered for the petitioner.